DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 02, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 8-9, and 19-20 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Finzo et al. (hereinafter “Finzo”) (US 6,308,760).
Regarding claim 1, Finzo discloses a strapping device comprising:
a tensioner (2) operable to tension a strap;
a strap connector (86) operable to connect two areas of the strap to one another, the strap connector movable between a rest position and a connecting position (because the strap connector (86) is oscillating, it does move from a rest position (i.e. any position outside of a final position of the connector to begin a welding process) to a connecting position (i.e. a final position for welding);
a transfer device (91, figs. 17-18) operably connected to the strap connector (86) to move the strap connector (86) from the rest position to the connecting position (see “oscillating” in col. 8, lines 9-14);
a motor (85) comprising a motor shaft (92), the motor (85) operably connectable to the strap connector (86) and the transfer device (91) at least in part via the motor shaft (col. 8, lines 8-14); and
a control device configured to control the motor to rotate the motor shaft in a first direction to cause the transfer device (91) to move the strap connector (86) from the rest position to the connecting position and to cause the strap connector to operate (see “oscillating” movements in col. 8, lines 9-14).
Regarding claim 2, the strapping device of claim 1, wherein the transfer device comprises a first arm (i.e. the horizontal arm of 91) pivotable between a first position and a second position due to oscillation (see “oscillation” in col. 8, line 11) and a second arm (i.e. the vertical arm of 91) pivotable between a third position and a fourth position due to oscillation (see “oscillation” in col. 8, line 11).
Regarding claim 3, the strapping device of claim 2, wherein the first arm (i.e. the horizontal arm of 91) is operably connected to the second arm (i.e. the vertical arm of 91) to pivot the second arm from the third position to the fourth position due to oscillation (see “oscillation” in col. 8, line 11).
Regarding claim 4, the strapping device of claim 3, wherein the second arm is pinned (pinned via 90) to the first arm.
Regarding claim 5, the strapping device of claim 3, wherein the second arm (i.e. the vertical arm of 91) is operably connected to the strap connector (86) so movement of the second arm from the third position to the fourth position causes the strap connector (86) to move from the rest position to the connecting position (see “oscillating” in col. 8, lines 10-16).
Regarding claim 6, the strapping device of claim 5, wherein the second arm ((i.e. the vertical arm of 91) is pinned (at the pivot point) to the strap connector (86).
Regarding claim 8, the strapping device of claim 5, wherein the strap connector (86) comprises a movable welding shoe (see the drawing directly below), a welding shoe arm housing the welding shoe (see below), and an eccentric drive (94) operably connected to the welding shoe (fig. 16), wherein the second arm (vertical portion of 91) is operably connected to the welding shoe arm (fig. 16), wherein the motor (85) is operably connected to the eccentric drive (94) to rotate the eccentric drive to cause the welding shoe to oscillate (see “oscillating movement” col. 7, lines 34-36).

    PNG
    media_image1.png
    118
    204
    media_image1.png
    Greyscale

Regarding claim 9, the strapping device of claim 5, wherein the first arm (horizontal portion of 91) is operably connected to the second arm (vertical portion of 91) so movement of the first arm from the first position to the second position causes the second arm to move from the third position to the fourth position (see “oscillating” in col. 8, line 11).
Regarding claim 19, the strapping device of claim 1, further comprising a rechargeable battery (8) and planetary gearing (31, col. 4, line 9), wherein the battery powers the motor and the control device (fig. 1), wherein the motor shaft is operably connected to the strap connector and the transfer device at least in part via the planetary gearing (see fig. 1).
Regarding claim 20, the strapping device of claim 1, further comprising a base plate (11) supporting the tensioner (2), the strap connector (3, 86), the transfer device (91), and the motor (85) (see fig. 1).

Allowable Subject Matter
Claims 7 and 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In Applicant's arguments filed May 02, 2022, Applicant argued that rotation of Finzo’s drive shaft 92 in a first direction does not cause the welding shoe 86 to move downward from a rest position to a connecting position and also cause the welding shoe 86 to oscillate; therefore, Finzo fails to anticipate claim 1. This argument has been fully considered but it is not persuasive because claim 1 does not require the strap connector (i.e. welding shoe 86) to move downward from its rest position to a connection position, but merely requires the strap connector movable between a rest position and a connection position. Additionally, claim 1 does not require “the strap connector (the welding shoe 86) to move downward from a rest position to a connecting position and also cause the welding shoe 86 to oscillate” either. 
Since the Finzo’s electric motor (85) rotates the drive shaft (92) and the eccentric (94) to cause the lever (91) to quickly pivot back and forth about the bearing point (90). This causes the welding shoe (86) to oscillate in the direction (95); therefore, the welding shoe (86) does move from a rest position (i.e. any position outside of a final position of the shoe for beginning of welding process) to a connecting position (i.e. a final position for welding) due to the oscillation movement of the shoe. Note that claim 1 does not define the rest and connecting positions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 1824738 B1 is cited to show a strapping device having a rotary motion of a driver (20) causing a reciprocating motion of a welding shoe (9) (see para. 31). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



May 20, 2022
/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725